Citation Nr: 0639683	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an unspecified 
bilateral leg disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied the veteran's 
claim for service connection for an unspecified leg disorder.  

In March 2004, the Board remanded the instant claim to the RO 
for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 

In an April 2005 decision, the RO granted service connection 
for pes planus deformities of the left and right feet 
assigning 20 percent disability ratings to each foot.  In May 
2005, the veteran argued that he should get higher 
evaluations for each foot, thus disagreeing with the 
evaluations.  As this is considered as a timely notice of 
disagreement, a statement of the case must be provided. See 
Manlicon v. West, 12 Vet. App. 238 (1999).

In a February 2005 VA examination, the veteran raised the 
issue of unemployability due to his foot condition.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The 
claim for a total rating based on individual unemployability 
due to service-connected disabilities is referred to the RO.  
Additionally, in May 2005, the veteran filed a claim for 
vocational rehabilitation training (see, VA Form 28-1900, 
Disabled Veterans Application For Vocational Rehabilitation, 
dated in May 2005).  This issue is also referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that the Board's March 2004 remand orders 
were not complied with regarding the VA orthopedic and feet 
examinations that were conducted in August 2004 and February 
2005, respectively.  The March 2004 Remand ordered, in 
pertinent part, that the claims file should be made available 
to the examiner and that the examiner should identify any 
disorder that currently affected the veteran's legs.  For 
each current [leg] disorder(s), the examiner was requested to 
answer the following questions:  (1) Is at least as likely as 
not (50  percent probability or more) that any current [right 
or left] leg disorder was incurred during the veteran 
service?; (2)  Is there clear and unmistakable evidence that 
any current [right or left] leg disorder pre-existed service, 
and, if so, is there clear and unmistakable evidence that it 
underwent no permanent increase in severity during service? 
(see, March 2004 Board remand, pages 7-8).

The August 2004 VA orthopedic examination report noted a 
diagnosis of diabetic neuropathy, with decreased vascular of 
the bilateral lower extremities, secondary to diabetes.  The 
VA examiner concluded that the veteran's bilateral lower 
extremity pain was a two prone issue; it stemmed from his 
diabetes and from his prior [foot] deformity with corrective 
procedure.  However, the VA examiner stated she did not have 
the veteran's claims file for review prior to the 
examination, and thus, was unable to fully determine if "the 
problem" occurred prior or during "the veteran's history."  
The Board also observes that a VA feet examination, prepared 
in February 2005, did not include a diagnosis with respect to 
a right or left leg disability(ies).  

Thus, given the inability of the August 2004 VA orthopedic 
examiner to address the questions posed by the March 2004 
remand directives, the Board finds that a remand is 
unavoidable in this instance.  The March 2004 remand 
conferred on the veteran the right to compliance with the 
remand orders as a matter of law.  
See, Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
addition, in view of the August 2004 VA examiner's opinion 
that the etiology of the veteran's bilateral leg pain could 
have been from the prior foot deformity with corrective 
procedure, in conjunction with the RO's recent award of 
service connection for pes planus deformity of the right and 
left feet, the Board finds that an opinion on the question as 
to whether the service-connected pes planus deformity of the 
right and left feet caused or permanently worsened by any 
current right or left leg disability(ies) is warranted.  A 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

In a May 2005 statement to the RO, the veteran initially 
indicated that he was satisfied with the RO's initial 20 
percent disability ratings assigned to the service-connected 
pes planus deformities of the right and left feet.  The 
veteran then argued that each foot should be assigned an 
additional 10 percent rating because he wore orthopedic shoes 
or appliances that did not help his feet--criteria which, if 
met, could yield a 30 percent evaluation for each foot under 
the currently assigned Diagnostic Code, 5276 (2006).  Thus, 
the Board liberally construes this argument as constituting a 
timely notice of disagreement (NOD) with the RO's May 2005 
assignment of initial 20 percent disability ratings for 
service-connected pes planus deformities of the right and 
left feet.  See 38 C.F.R. §§ 20.201, 20.302(a) (2006).  
Therefore, the Board remands these matters to the RO for an 
issuance of a statement of the case (SOC) addressing the 
issues of entitlement to initial disability ratings in excess 
of 20 percent for service-connected pes planus deformities of 
right and left feet and for an opportunity for the veteran to 
perfect his appeal, if he so desires.  
See Manlincon v. West 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should issue a 
statement of the case pertaining to the 
issues of entitlement to initial 
disability ratings in excess of 20 
percent for pes planus deformities of 
the right and left feet.  If, and only 
if, the veteran files a timely 
substantive appeal, the issues should 
be certified on appeal to the Board. 

2.  The RO or AMC should send the 
veteran's claims file to the examiner 
who prepared the August 2004 VA 
orthopedic examination report or, if 
that examiner is not available, to 
another appropriate specialist.  The 
examiner must annotate the report that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the preparation of an 
addendum to the August 2004 examination 
report.  If the VA physician deems it 
necessary to conduct an examination of 
the veteran for the purpose of 
providing the requested opinion, such 
an examination should be scheduled as 
soon as practicable.  Any further 
indicated special test and studies 
should be conducted.  With respect to 
any currently present right and left 
leg disability(ies), the examiner 
should express an opinion as to the 
following questions: 

(a) Whether it is at least as likely as 
not (50 percent probability or more) 
that the veteran currently has left or 
right leg disability(ies) that began in 
service or within the first post-
service year; and (b) Whether it is at 
least as likely as not (50 percent) 
that the veteran currently has left and 
right leg disability(ies) that were 
caused or aggravated (made permanently 
worse) by the service-connected pes 
planus deformity of the right and left 
feet; and (c)  Is their clear and 
unmistakable evidence that any right or 
left leg disability(ies) pre-existed 
service, and, if so, is there clear and 
unmistakable evidence that any right or 
left leg disability(ies) underwent no 
permanent increase in severity during 
service?  

The examiner should provide a rationale 
all opinions expressed.  The 
examination report should be typed.
    
3.  The claim should be readjudicated.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The 
remaining claims on appeal should be 
returned to the Board, if otherwise in 
order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


